Case 3:20-cv-01078-TAD-KLH Document 7 Filed 01/28/21 Page 1 of 1 PageID #: 24




                          UNITED STATES DISTRICT COURT

                         WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

LEERIC T. BESS                                            CASE NO. 3:20-CV-1078

VERSUS                                                    JUDGE TERRY A. DOUGHTY

U.S. COMMISSIONER OF SOCIAL                               MAG. JUDGE KAREN L. HAYES
SECURITY ADMINISTRATION

                                      JUDGMENT

       The Report and Recommendation [Doc. No. 6] of the Magistrate Judge having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that the instant complaint be

DISMISSED, without prejudice, pursuant to Federal Rule of Civil Procedure 4(m).

       Monroe, Louisiana, this 28th day of January, 2021.


                                                    ____________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE
